Citation Nr: 1122306	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision in which the RO denied the Veteran's claim for service connection.  

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the transcript is associated with the record.  This matter was previously remanded by the Board in August 2009 and again in December 2010 for further development.  The case has now been returned for further appellate consideration.  


FINDINGS OF FACT

Despite acute and transitory knee complaints of the knees during service, chronic disability of the knees, including arthritis, was not affirmatively shown to have been present during service, and current bilateral knee disability, including knee arthritis, is first shown years after service.  


CONCLUSION OF LAW

A chronic disorder of the knees, including degenerative arthritis of the knees, was not incurred in or aggravated during active service, nor may degenerative arthritis of the knees be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in March 2005.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.   

Following, and pursuant to the 2009 Board remand, VA provided the Veteran notice, in October 2009, of the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.   Thereafter, the Veteran was furnished a Supplemental Statement of the Case (SSOC) in September 2010, and another SSOC April 2011 following evidentiary development requested in the 2010 Board remand.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed.Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  Accordingly, any defect as to the notice and timing was remedied and thus results in no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran's service treatment records (STRs) have been obtained and are on file, and the service representative acknowledged at the travel Board hearing that the Veteran had been provided a copy of his STRs.  Page 12.  Also on file are his VA medical records; obtained pursuant to the Board remand in 2009.  He testified at a travel Board hearing in February 2009, a transcript of which is on file.  The RO has also obtained some private clinical records.  However, pursuant to the Board remands in 2009 and 2010, the Veteran was requested to provide information as to two treating private physicians, Dr. W. M. of Vidalia, Georgia, and Dr. P. T. of Dublin, Georgia, so that those records could be obtained, as well as records pertaining to his postservice work-related injury of his knees.  Although the Veteran testified that he had submitted these private medical records to VA, they have not been received by the RO and they are not otherwise contained in his VA treatment records.  As recently as December 2010 the RO requested this information in a letter sent to the Veteran's most recent address of record.  However, he has not responded.  As noted in the 2010 remand, the duty to assist is not a one-way street.  When requested the Veteran must cooperate in attempts to obtain evidence.  He has failed to do so in this case.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Veteran also testified that he had received VA treatment in 1996 for his knees, and these records are on file as are VA treatment records in 1999 and since 2004.  Also, he was twice afforded VA examinations, in 2010 and 2011, to determine if his claimed bilateral knee disorder is related in any way to his military service, including being related to any foot disorder he had during service.  See generally 38 U.S.C.A. § 5103A(a)(1) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  

The VA examination reports in this case may be accepted as adequate because collectively they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic testing and assessment, and provide a requested medical opinion.  38 C.F.R. § 3.326 (2010).   

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

During service, the Veteran was treated on several occasions for complaints of knee pain.  In July 1992, he complained of pain in his feet and pain from his ankles to his knees.  He was given more ankle support.  Also in that month he was found to have pes planus, which was the assessment.  In August 1992 he was seen on a follow-up basis for pes planus.  On examination he had no swelling of the knees and full range of motion of the knees.  There was tenderness upon palpation of the entire knee areas but no ligamentous laxity.  Drawer's sign was negative.  He appeared to have a natural hyperextension of the knees.  The assessment was knee pain of questionable etiology.  He was seen in September 1992 for recurrent knee and foot pain.  He complained of pain when walking and standing for prolonged periods.  On examination there was tenderness of the patella.  The assessment was pes planus with "PFS" (patellofemoral syndrome).  He was instructed to perform knee exercises.  

In July 1993 the Veteran complained of pain in the knees which was present mostly posteriorly.  On examination there was effusion of the knees but the patellae appeared to be stable.  There was a slightly tender, sac-like, mass on the lateral edge of each knee.  There was no ligamentous laxity.  No pain was recreated with grinding of the knees.  There was tenderness of the muscles of the posterior aspects of the thighs and calves of both legs.  The assessment was bursitis of both knees. 

Also in July 1993 the Veteran complained of pain in both knees which was constant and increased with prolonged standing and walking.  He reported having a "cracking" sensation in the left knee which felt as if it might pop out of joint.  On examination there was no abnormality on ligamentous testing.  There was full range of motion of the knees.  He complained of pain in the patellar areas.  The assessment was mechanical knee pain secondary to severe pes planus. 

In August 1993 the Veteran was seen for a follow-up for knee pain.  He was given a light duty chit pending a consultation.  When seen several days later he complained of bilateral knee pain and the assessment was pes planus.  At the time of his consultation later that month he complained of pain in both ankles.  The assessment was severe pes planus.  He was seen again for a check-up for his knees in September 1993.  An X-ray of his knees in October 1993 disclosed no significant abnormality 

On examination for service separation in January 1994 the Veteran was found to have pes planus which had pre-existed entrance into service.  In an adjunct medical history questionnaire he reported not having or having had a "trick" or locked knee.  

Subsequently, a January 1996 general medical examination revealed no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran reported not having or having had a "trick" or locked knee. 

A November 1996 VA outpatient treatment (VAOPT) record reflects that the Veteran complained of swelling and pain of the left knee and having a knot on the outside of the left knee. He reported having had knee problems for years.  Specifically, he reported having had left knee pain for 2 years.  He reported that he sometimes had swelling of that knee.  He had not had any recent injury and had no acute pain.  On examination there was normal range of motion of the knee and no swelling.  The assessment was chronic left knee pain.  

Additional VAOPT records in 1999 are negative with respect to the Veteran's left knee and a January 1999 VAOPT record shows that the Veteran complained of symptoms from a recent right foot injury.  

Private clinical records of 2003 and 2004 reflect treatment for left knee complaints and recommendations for arthroscopic knee surgery.  

VAOPT records since 2004 show reflect complaints relative to and treatment for his knees.  In September 2004 it was noted that he had had two left knee surgeries, followed by physical therapy and injections of steroids.  X-rays in November 2004 revealed bilateral osteophyte formations in the knees.  In July 2005 he reported a history of bilateral knee pain for the past 2 to 3 years, which was greater in the left knee than the right.  The assessment was bilateral degenerative joint disease (DJD) of the knees.   November 2005 MRI revealed a menisceal tear in the left knee.  

An April 2009 VAOPT record reflects a follow-up evaluation after treatment of the Veteran's left foot.  His STRs were reviewed which showed that he had had chronic foot pain due to pes planus as well as diagnosed and stated chronic mechanical knee pain due to pes planus and possible bursitis in the knees.  After a current examination the assessments included flatfoot deformity with chronic knee arthralgia.  An October 2009 VAOPT record shows that the Veteran had a history of DJD and was referred for a consultation for knee pain.  It was noted that he had a long history of various joint complaints, stemming from his days in the military.  He reported having worked on his knees quite a bit during service.  However, after exiting military service he had persistent knee pain for at least 10 years.  He related that he had had a motor vehicle accident when a truck rolled over.  Apparently, he had had two arthroscopic knee surgeries but continued to have pain.  His past history included a bucket-handle tear of a lateral meniscus.  A September 2009 left knee X-ray had revealed DJD.  The impression was chronic left knee pain, degenerative menisci versus DJD.  

A January 2005 VA orthopedic surgery consult reflects a two to three-year history of complaints of knee pain, left greater than right, status post left knee arthroscopy without relief.  He was diagnosed with mild to moderate degenerative joint disease of both knees.

At the February 2009 travel Board hearing the Veteran was granted a 90 day period within which to obtain and submit a "nexus" statement from a treating physician.  Page 3 of the transcript of that hearing.  (However, no such statement was ever submitted.)  The service representative pointed out that the Veteran had complained about his knees during service on multiple occasions.  Pages 3 and 4.  The Veteran testified that standing on the non-skid surface of a ship placed stress on his knees.  Also at that time he had had to crawl on his knees while working.  Page 4.  His job onboard ship was to grind down the non-skid surface with a grinder and then spray the non-skid surface back on and he had done this without any knee protection.  After his military service ended in 1994 he had sought treatment for his knees in 1996 and thereafter he had again sought treatment in 2002.  Page 5.  The first occasion, in 1996, was with VA in Dublin, Georgia.  Page 6.  He had been receiving treatment at the Dublin VA medical facility for seven years.  He testified that records of his private treating physicians, Dr. W. M. in Vidalia, Georgia, and Dr. P. T. in Dublin, Georgia, had already been submitted to VA.  Pages 7 and 8.  He continued to have bilateral knee disability.  Page 8.  He had been told by a private physician that he could not work because of his knees.  Page 8.  VA had been given him bilateral knee braces and he had recently received a steroid injection.  Page 9.  The service representative acknowledged that the Veteran had been provided a copy of his STRs.  Page 12.  

On VA examination in February 2010 the Veteran's claim file was reviewed.  The Veteran indicated that he had had knee symptoms since 1992 which began because of working on his knees during service and his symptoms had continued to progressively worsen.  He had had private arthroscopic left knee surgery in 2002 and 2004.  Current knee X-rays revealed minimal degenerative changes.  The diagnosis was bilateral mild DJD of the knees.  

The examiner stated that the Veteran had been seen on multiple occasions during service for knee complaints which were once diagnosed as bursitis and on another occasion as mechanical knee pain due to pre-existing severe pes planus.  There was no further mention of knee pain, including in a separation history and examination in January 1994, in which he did not mention painful or swollen joints.  Likewise, there was no mention of knee problems in a subsequent service examination in January 1996.  When seen at a VA OPT clinic in January 1999 he reported having a painful left knee with occasional swelling, but he had not sought treatment for the knee at that time. In 2004 he had returned to VA complaining of bilateral knee pain after a motor vehicle accident when at work driving a semi-tractor.  After this, he had had 2 left knee surgeries via Workman's Compensation and had received extensive physical therapy and treatment which had not seemed to help.  A January 2005 VAOPT record noted this complaint of bilateral knee pain for the last 2 to 3 years, i.e., since his postservice accident.  

The examiner observed that for a period of three months during service the Veteran had complained of knee pain in six different visits but that since that time period there was no documentation in the official military records, including the 1994 separation examination and general medical examination in 1996 of the Veteran, complaining of knee pain until January 1999 when he was seen for a toe injury and mentioned on a questionnaire that he had a painful left knee with occasional swelling.  The knee was not evaluated at that time because it was not bothering him then.  He was next seen in 2004 for a complaint of pain in each knee after his work-related accident.  There was no objective evidence indicating degenerative changes were manifested to a compensable degree within one year of service discharge.  

In a November 2010 letter the Veteran stated that he had not sought treatment for his knees more frequently during service because he did not wish to be labeled a complainer.  He believed that his postservice truck accident only brought the problems with his knees that surfaced in the Navy to the forefront.  The surgery that was performed under Workman's Compensation while he was working to support his family should not have any bearing on the case because the problem did not start then.  

On VA examination in February 2011 the Veteran's claim file was reviewed.  After noting the Veteran's clinical history and a physical examination, the diagnoses were chondromalacia of the right knee with minimal DJD, and chondromalacia of the left knee with minimal DJD and status post menisceal repair.  The examiner's opinion was that it was less likely as not that the currently diagnosed bilateral knee disorder, to include DJD of the knees, had its onset during military service or was otherwise caused by injury, incident or event during service.  It was at least as likely as not that the currently diagnosed disorder of the knees, to include DJD was related to postservice injuries of the knees, to include the reported motor vehicle accident in which he sustained injuries to his knees.  The rationale was that he had been treated on multiple occasions during service when there were bursitis and mechanical knee pain secondary to severe pes planus for which he was treated with orthotics.  It seemed that the knee condition must have resolved, because there was no further documentation during service, through discharge in 1994, of pain in the knee or treatment and his January 1994 separation examination was negative for abnormalities and his history was silent for painful or swollen joints.  A subsequent examination for "affiliation" (in 1996) was silent for knee or joint conditions.  There was no documentation of knee pain or treatment until January 1999 when a clinical note indicated that he had intermittent pain and swelling of the left knee and at that time he was not seeking treatment for any knee disability.  The record was again silent up until 2004 when there is documentation of bilateral knee pain after a work-related motor vehicle accident, after which he underwent two left knee surgeries through Workman's Compensation with postoperative rehabilitation efforts of physical therapy.  In January 2005 he reported a 2 to 3 year history of bilateral knee pain which indicated that his knee pain had developed in to a chronic pattern after the Workman's Compensation injury.  His diagnostic studies showed minimal degeneration in the knees, which was mostly age appropriate, and most likely not associated with trauma or high impact activities.  Because of the minimal nature of the findings, it most likely was not present back in the early 1990s during military service but a more recent aging process that had developed.  The menisceal tear seemed to be related to high impact trauma such as that which was found during knee impact during high velocity motor vehicle accidents. There was no documentation of physical examination findings consistent with menisceal tears during military service, nor any specific complaints from the Veteran alluding to menisceal tears, i.e., locking.  From the documentation, the knee surgeries seemed to be mostly related to menisceal injury. 

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Board has considered the Veteran's testimony that he was treated knee symptoms during active service, and the documentation of complaints relative to the knee shown in the service treatment records which included speculation that the complaints were due to either bursitis or were mechanically related to pes planus; together with his testimony that he has had continuous and progressively worsening symptomatology of the knees since service.  In this regard, the current diagnoses relative to the Veteran's knees are chondromalacia and arthritis, as well as menisceal pathology of the left knee.  There are no subsequent postservice notations relative to the knees of either bursitis or mechanical pain related to pes planus.  Thus, chronic bursitis, and mechanical knee pain due to pes planus, of service origin are not shown.  

Nevertheless, the Board must assess the competency and credibility of the Veteran's statements and testimony as to having had continuous postservice knee pain.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining competent medical and lay evidence.  When the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition, (e.g., a broken leg).  In this circumstance, there is a two-step analysis, the first being competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step it must be determined whether the disability is simple and capable of lay observation, if so, it is not a medical determination requiring medical evidence but can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  
See Jandreau, Id., (shoulder dislocation or, in a footnote at page 1377, a broken leg but not a form or cancer); Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (fall injury/trauma).  

If not, then competent medical evidence is require but if so, the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, and the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had knee pain during and continuously since service.  Thus, the credibility of his statements and testimony must be weighed.  

A VA examiner opined that the current knee disabilities were unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.  As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Here, the Veteran complained of knee pain in 1992 and 1193, and later after service in 1996, 1999.  However, he began received intensive treatment only after his postservice work-related knee injuries sometime after 2000.  In other words, the record only documents continuous complaints and attempts to seek treatment following his postservice work-related injury.  Indeed, it was only after that injury that he twice had left knee surgery.  Thus, his statement in the November 2004 letter that his postservice work-related injury was not germane is incorrect.  Some of the more recent clinical records show that he has reported having had chronic knee pain only since the work-related injury.  This conflicts with his testimony of having had chronic knee pain since service.  This inconsistency diminishes the probative value of the history of having had chronic bilateral knee pain since service.  It also appears that when receiving treatment via Workman's Compensation he has related his knee pain only to the work-related injury but now, when seeking VA compensation benefits, he relates his knee problems to military service.  In other words, this inconsistency in relating clinical history appears to be based of what source, Workman's Compensation or VA compensation, the Veteran hope to receive compensation from.  This further diminishes the credibility of his statements and testimony of having had continuous postservice knee pain.  

The Veteran's statement of the onset of chronic knee pain beginning at a point in time after his postservice work-related injury is given greater probative weight, particularly when considered with the absence of corroborating medical or contemporaneous lay evidence of continuous knee symptomatology after service, and the evidence of postservice supervening knee injury.  

Thus, the Veteran's lay statements and testimony are not of sufficient probative value as to outweigh the VA medical opinions on file which are both to the effect that his current disabilities of the knees, chondromalacia and arthritis, are of postservice onset.  Moreover, the 2011 opinion was that the menisceal pathology of the left knee is more consistent with a high impact injury, such as he sustained in his postservice work-related injury.  The Board is aware that both of the VA examination reports reflect opinions that did not take into consideration the 1996 VAOPT record which showed a complaint of having had left knee pain which dated back to the Veteran's military service two years earlier.  Nevertheless, the opinion of the most recent VA examiner is persuasive in stating the current arthritis of the knees is, essentially, age-related, and that current menisceal pathology is consistent with high-impact trauma the only source of which, in this case, is the postservice work-related vehicular accident.  

Thus, the Board concludes that the Veteran's current disabilities of the knees are not of service origin and that arthritis of the knees is not shown until a number of years after discharge from his military service in 1994.  

Accordingly, service connection for disabilities of the knees is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral knee disorder, to include arthritis of the knees, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


